DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections
Claims 1, 2, & 17 are objected to because of the following informalities:  
Claim 1 appears to have a typographical error in the third last line.  It is understood to read: 
tray to the substrate transport, the inserted one or more media sheets…  
Claim 2 appears to have a typographical error in the fourth line.  It is understood to read: 
the second media supply to form a 
Claim 17 appears to have a typographical error in the tenth line.  It is understood to read: 
sheets received from the second media supply tray to form a cockle in the…
 Claim 17 appears to have a typographical error in the third to last line.  It is understood to read: 
supply tray to the substrate transport, so the inserted one or more media sheets…  
Claim 17 appears to have a typographical error in the second to last line.  It is understood to read: 
formed to absorb condensed vapors…

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 10,328,703 B2) in view of Liu et al. (US 9,403,383 B1).
As related to independent claim 1, Tanaka et al. teaches an aqueous ink printer (Tanaka et al. – Figure 1, shown below) comprising: a first media supply tray (Tanaka et al. – Column 2, Lines 55-57 and Figure 1, Reference #1, shown below); a second media supply tray (Tanaka et al. – Column 3, Lines 1-15 and Figure 1, Reference #25, shown below); at least one printhead configured to eject drops of an aqueous ink onto substrates moving past the at least one printhead to form aqueous ink images on the substrates (Tanaka et al. – Column 3, Lines 1-15 & 25-59 and Figure 1, Reference #30x, shown below); a dryer positioned to receive the substrates after the substrates have received the drops of aqueous ink from the at least one printhead (Tanaka et al. – Column 4, Lines 39-49 and Figure 1, Reference #61, shown below), the dryer being configured to heat the substrates and evaporate liquids from the aqueous ink images on the substrates [i.e. intended use of a dryer]; at least one media guide positioned to guide the substrates past the printheads and through the dryer (Tanaka et al. – Column 4, Lines 10-39 & Figure 1, shown below); a substrate transport [i.e. conveyance unit] for moving substrates past the at least one printhead and through the dryer (Tanaka et al. – Column 4, Lines 10-39 & Figure 1, Reference #5, shown below); a plurality of actuators; and a controller operatively connected to the at least one printhead, the substrate transport, and the plurality of actuators, the controller being configured to operate a first actuator to move a plurality of media sheets from the first media supply tray to the substrate transport, to operate a second actuator to move a plurality of media sheets from the second media supply tray to the substrate transport, to operate the substrate transport to move substrates received from the first media supply tray and the second media supply tray past the at least one printhead and through the dryer, to operate the at least one printhead to print ink images on media sheets received from the second media supply tray, to operate the first actuator to insert one or more media sheets from the first media supply into the plurality of substrates moved from the second media supply tray to the substrate transport (Tanaka et al. – Column 2, Lines 55-57; Column 3, Lines 1-15; Column 4, Lines 10-49; Column 5, Line 1 – Column 6, Line 29; & Figures 1 & 3, shown below).

    PNG
    media_image1.png
    390
    718
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    471
    481
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    719
    416
    media_image3.png
    Greyscale


Continuing with claim 1, Tanaka et al. does not specifically teach the ink is aqueous and the media sheets are configured to absorb condensed vapors.  However, one of ordinary skill in the art would have understood a typical ink used in an ink jet printer, specifically a printer with a dryer, would be an aqueous ink.  Meanwhile, Liu et al. teaches an aqueous ink printer comprising media supply, printheads, and dryers (Liu et al. – Column 1, Lines 13-57; Column 2, Lines 21-54; & Figure 1A, shown below) and specifically teaches the inserted one or more media sheets being configured to absorb condensed vapors from the at least one media guide as the inserted one or more media sheets are moved by the substrate transport past the printheads and through the dryer (Liu et al. – Column 1, Lines 47-65; Column 5, Lines 1-34; & Figure 1A, Reference # 150x and #154, shown below).


    PNG
    media_image4.png
    341
    672
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to specify the ink used in Tanaka et al. to be an understood aqueous ink of Liu et al. and furthermore to recognize the recording medium of Tanaka et al. could perform the same function as taught by Liu et al., that being to use the media sheets of Liu et al. specifically “configured” to absorb condensed vapors in an effort to depict common design choices in the ink printing fields and ensure ink spread is tuned for uncoated media and the ink drops do not join adjacent drops if not desired (Liu et al. – Column 1, Lines 30-36 and Column 2, Lines 15-17).

Allowable Subject Matter
Claims 2-16 & 18-20 are objected to as being dependent upon a rejected base claim [claim 1], but would be allowable if rewritten in independent form including all of the limitations of the base claim [claim 1] and any intervening claims following appropriate correction(s)s to overcome the objection(s).
Claim 17 is allowed as presented, following appropriate correction to overcome the objection.
The following is a statement of reasons for the indication of allowable subject matter:  
As related to dependent claim 2 and independent claim 17, following an expansive search, the existing prior art of record as well as additional cited art fails to teach or fairly suggest an aqueous ink printer [claim 2] or method of operating [claim 17] comprising all of the structural limitations as claimed, particularly, but not limited to: form at least one ink image on the one or more of the media sheets from the first media supply tray inserted into the plurality of substrates moved from the second media supply to form a cockle in the one or more of the media sheets from the first media supply tray to absorb condensed vapors from the at least one media guide.
Prior Art Tanaka et al. teaches the ink printer but does not teach the limitation of the media sheet from the first media supply tray inserted into the plurality of substrates and to form a cockle in the sheet to absorb condensed vapors from the at least one media guide.
Prior Art Liu et al. teaches the ink printer but does not teach the limitation of the media sheet from the first media supply tray inserted into the plurality of substrates and to form a cockle in the sheet to absorb condensed vapors from the at least one media guide.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sanada (US 2005/0046679 A1) teaches an inkjet recording apparatus with multiple printheads and a drying unit.  OHNISHI (US 2015/0343796 A1) teaches an aqueous inkjet printing device with multiple printheads and a drying unit.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853